              Case 1:19-cr-00506-RDB Document 170 Filed 05/24/21 Page 1 of 3

                              PURPURA & PURPURA
                                     A TTO R N EYS AT LA W
                                    THE BONAPARTE BUILDING                              Of Counsel
William B. Purpura*                   8 E. MULBERRY STREET
                                   BALTIMORE, MARYLAND 21202                            Marta K. Kahn*
wpurpura@purpuralaw.com
                                        PHONE: 410-727-8550                             mkkahn@yahoo.com
* Admitted in MD, CA &
                                         FAX: 410-576-9351                              *Admitted in MD & VA
  US District Ct., DC

Christopher J. Purpura
cpurpura@purpuralaw.com


                                                   May 24, 2021

     The Honorable Richard D. Bennett
     United States District Judge
     United States Courthouse
     101 West Lombard Street
     Baltimore, Maryland 21201

            Re:     United States v. Jaquan Day
                    Criminal No. RDB-19-506

     Dear Judge Bennett:

            On Thursday, May 27, 2021 Mr. Day will appear before Your Honor for sentencing.
     Pursuant to his Plea Agreement the government and Mr. Day have entered an 11(c)(1)(C) plea
     with a sentencing range of 108 months to 135 months. At time of sentencing counsel and Mr.
     Day will respectfully request that this Court impose a sentence of 108 months (9 years). This
     substantial sentence of 108 months is sufficient but not greater than necessary.



                    The Nature and Circumstances of the Offense

            Mr. Day and six other co-defendants on April 25, 2019 decided to rob a drug dealer in
     Cecil County of his product and money. During the robbery marijuana, suboxone and a small
     amount of money was taken. Mr. Day and one other individual were armed. Mr. Day assisted in
     restraining Victim 1. When Victim 2 came to the aid of Victim 1 Mr. Day kicked Victim 2 in the
     abdomen. Mr. Day has admitted his participation in the robbery. He has accepted responsibility
     for his actions by entering a guilty plea and agreeing with the Statement of Facts in support of
     the agreement. He acknowledges the abhorrent conduct of kicking a pregnant woman.


     1
         Case 1:19-cr-00506-RDB Document 170 Filed 05/24/21 Page 2 of 3



       The History and Characteristics of Jaquan Day


       Mr. Day, age 21, was born and raised in Baltimore. Prior to his arrest he had no fixed
address and had been living between friends’ homes and hotels. He lived with his mother until
age 14. He left home when he could no longer watch his mother be abused by the men she lived
with. He has had no contact with his father. His adult record consists of a car theft in Baltimore
City and a Disorderly Conduct conviction in Harford County. His Juvenile Services record
revealed 3 juvenile complaints that were either resolved at intake or dismissed.
       As a juvenile he was diagnosed with Bipolar Depression Disorder, Attention Deficit
Hyperactivity Disorder, and Impulsive Control Disorder. He has been treated for these mental
health issues at Mercy Hospital, Franklin Square Hospital and John Hopkins Children’s Hospital
all prior to the age of 13. When he left home, he stopped his treatment and taking the prescribed
medications. He began to self-medicate with Opiates and Percocet daily.
       He was ordered detained on May 6, 2020. Initially he was housed at CDF. During the
COVID outbreak he had limited movement and access to appropriate medical and mental health
services. Eventually, to stop the flow of COVID at the facility he and approximately 20 others
were moved to Howard County Detention Center. He remained there for a short period of time
and was then transferred to Northern Neck Regional Jail. Mr. Day perceived numerous threats to
his safety by inmates and jail personal at this facility. The perception may in fact be reality or it
may be a product of his mental health issues. In his initial 53 days at that facility, he had 24
recorded incidents, culminating in an attempted suicide on April 14, 2021 (Ex.1). Captain Luna
in response to an inquiry by DUSM Melissa concerning alleged beatings, stated the following:
“Inmate Day has not been beaten he has been involved in incidents this week where force had to
be used to gain compliance.” Recently, based on a request by counsel and with the aid of the
USM, Northern Neck has housed Mr. Day in protective custody, within a single cell.


       The need for the sentence imposed…


       A sentence of 108 months (9 years) is a substantial sentence, for a young man who has a
minor criminal record despite all his mental health issues. With the services that the BOP can



2
           Case 1:19-cr-00506-RDB Document 170 Filed 05/24/21 Page 3 of 3



provide to this young man coupled with conditions of supervised release to monitor his treatment
and conduct, the sentence affords adequate deterrence and protects the public.


          Conclusion


          Based upon the totality of the mitigating factors, a guideline sentence of 108 months is
appropriate, it is a sentence sufficient but not greater than necessary. This sentence would be a
sufficient punishment, while protecting society from the defendant. It would take into
consideration his mental health issues, his young age, his prior minor record and the difficult
COVID pretrial detention conditions. More importantly, I believe that it would give this young
man hope that someone in authority believed in him and perhaps some light at the end of a long
tunnel.


                                                Respectfully,


                                                  /s/


                                                William B. Purpura




3
